Exhibit 10.2



EXECUTIVE SEVERANCE AGREEMENT


THIS EXECUTIVE SEVERANCE AGREEMENT (the "Agreement"), made and entered
into on the 1st day of March 2006, by and between Simmons First National
Corporation (the "Company"), an Arkansas corporation, and Marty Casteel (the
"Executive").


R E C I T A L S:


The Company acknowledges that the Executive has significantly contributed to the
growth and success of the Company and is expected to continue to do so. As a
publicly held corporation, a Change in Control of the Company may occur with or
without the approval of the Board of Directors of the Company ("Board"). The
Board also recognizes that the possibility of such a Change in Control may
contribute to uncertainty on the part of senior management resulting in
distraction from their operating responsibilities or in the departure of senior
management.


The Board believes that outstanding management is critical to advancing the best
interests of the Company and its shareholders. It is essential that the
management of the Company's business be continued with a minimum of disruption
during any proposed bid to acquire the Company or to engage in a business
combination with the Company. The Company believes that the objective of
securing and retaining outstanding management will be achieved if certain of the
Company's senior management employees are given assurances of employment
security so they will not be distracted by personal uncertainties and risks
created by such circumstances.


NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:


ARTICLE 1
TERM OF AGREEMENT


1.1 Term. This Agreement shall become effective as of the date on which it is
executed by the Company (the "Effective Date"). The Agreement shall be effective
for thirty-six months (36) and will automatically be extended for twelve (12)
months as of each anniversary date of the Effective Date (the "Agreement Term")
unless the Agreement Term is terminated by the Company, upon written
notification to the Executive, within thirty (30) days before an anniversary
date of the Effective Date, that the Agreement will terminate as of last day of
the Agreement Term as in effect immediately prior to such anniversary date.


Unless the Company has effectively terminated this Agreement as prescribed above
in this Section 1.1, in the event of a Change in Control, the Agreement Term
shall be amended to twenty-four (24) months commencing upon the Change in
Control Date and shall then expire at the end of such twenty-four (24) month
period.



--------------------------------------------------------------------------------





1.2 Change in Control, means if: (i) after the date of the Agreement, any
person, including a "group" as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, becomes the owner or beneficial owner of Company
securities having 25% or more of the combined voting power of the then
outstanding Company securities that may be cast for the election of the
Company's directors (other than as a result of an issuance of securities
initiated by the Company, or open market purchases approved by the Board, as
long as the majority of the Board approving the purchases are directors at the
time the purchases are made); or (ii) as the direct or indirect result of, or in
connection with, a cash tender or exchange offer, a merger or other business
combination, a sale of assets, a contested election of directors, or any
combination of these transactions, the persons who were directors of the Company
before such transactions cease to constitute a majority of the Board, or any
successor's board, within two years of the last of such transactions.


1.3 Control Change Date, means the date on which an event described in Section
1.2 occurs. If a Change in Control occurs on account of a series of
transactions, the Control Change Date is the date of the last of such
transactions.




ARTICLE 2
TERMINATION OF EMPLOYMENT


2.1 General. Executive shall be entitled to receive Termination Compensation, as
defined in Section 2.5, according to this Article if:


(a) the Executive's employment is involuntarily terminated as specified in
Section 2.2, or


(b) the Executive voluntarily terminates employment as specified in Section 2.3.


2.2 Termination by the Company. (a) Executive shall be entitled to receive
Termination Compensation (as described in Section 2.5) if during an Agreement
Term, Executive's employment is terminated by the Company without Cause by
reason of or after the occurrence of a Trigger Event (as defined in Section 2.4)
which occurs on or after a Control Change Date.


(b) Executive shall be entitled to receive Termination Compensation (as
described in Section 2.5) if during an Agreement Term, Executive's employment is
terminated by the Company without Cause by reason of or after the occurrence of
a Trigger Event (as defined in Section 2.4) which occurs within the 180 days
immediately preceding a Control Change Date.




2

--------------------------------------------------------------------------------





(c) Cause, means, for purposes of this Agreement, (i) willful and continued
failure by the Executive to perform his duties as established by the Board of
Directors of the Company; (ii) a material breach by the Executive of his
fiduciary duties of loyalty or care to the Company; (iii) conviction of a
felony; or (iv) willful, flagrant, deliberate and repeated infractions of
material published policies and procedures of the Company of which the Executive
has actual knowledge (the "Cause Exception"). If the Company desires to
discharge the Executive under the Cause Exception, it shall give notice to the
Executive as provided in Section 2.7 and the Executive shall have thirty (30)
days after notice has been given to him in which to cure the reason for the
Company's exercise of the Cause Exception. If the reason for the Company's
exercise of the Cause Exception is timely cured by the Executive (as determined
by a committee appointed by the Board of Directors), the Company's notice shall
become null and void.


2.3 Voluntary Termination. Executive shall be entitled to receive Termination
Compensation (as defined in Section 2.5) if a Change in Control occurs during an
Agreement Term, and the Executive voluntarily terminates employment during an
Agreement Term and within six (6) months following the occurrence of a Trigger
Event.


2.4 Trigger Event. A Trigger Event means, for purposes of this Agreement, the
occurrence of any one of the following events:



 
(a)
the failure by the Board to reelect or appoint the Executive to a position with
duties, functions and responsibilities substantially equivalent to the position
held by the Executive on the Control Change Date;




 
(b)
a material modification by the Board of the duties, functions responsibilities
of the Executive without his consent;




 
(c)
the failure of the Company to permit the Executive to exercise such
responsibilities as are consistent with the Executive's position and are of such
a nature as are usually associated with such office of a corporation engaged in
substantially the same business as the Company;




 
(d)
the Company requires the Executive to relocate his employment more than fifty
(50) miles from his place of employment, without the consent of the Executive,
excluding reasonably required business travel or temporary assignments for a
reasonable period of time;




 
(e)
a reduction in Executive's compensation or benefits; or




 
(f)
the Company shall fail to make a payment when due to the Executive.



2.5 Termination Compensation. Termination Compensation equal to 2.00 times
Executive's Base Period Income shall be paid in a single sum payment in cash or
in common stock of the Company, at the election of the Executive. Payment of
Termination Compensation to Executive shall be made on the later of the
thirtieth (30th) business day after Executive's employment termination or the
first day of the month following his employment termination.


2.6 Base Period Income. Executive's Base Period Income equals the sum of (i) his
annual base salary as of Executive's termination date, and (ii) the greater of
the average of any incentive bonus payable to Executive for the Company's last
two completed fiscal years or the Executive's target bonus opportunity for the
then current year under the Company's annual incentive plan.


3

--------------------------------------------------------------------------------


2.7 Notice of Termination. Any termination by the Company under the Cause
Exception or by the Executive after a Trigger Event shall be communicated by
Notice of Termination to the other party hereto. A "Notice of Termination" shall
be a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt of such notice, specifies the effective date of
termination.


ARTICLE 3
GROSS UP OF PAYMENTS


In the event that any amounts required to be paid or distributed to the
Executive from the Company, whether pursuant to this agreement or any other
arrangement or agreement, shall constitute a parachute payment within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), or any successor statutory provision ("Excess Parachute Payments") and
the aggregate of such parachute payments and any other amounts or property
otherwise required to be paid or distributed to the Executive by the Company
would cause the Executive to be subject to the excise tax on excess parachute
payments under Section 4999 of the Code, or any successor or similar provision
thereof, the Company shall pay to the Executive such additional amounts as are
necessary so that, after taking into account any tax imposed by such Section
4999 or any successor statutory provision, on any Excess Parachute Payments, as
well as on payments made pursuant to this sentence, and any federal or state
income taxes payable as a result of any payments due to the Executive pursuant
to this sentence, the Executive is in the same after-tax position the Executive
would have been in if such Section 4999 or any successor statutory provision did
not apply and no payments were made pursuant to this sentence.


ARTICLE 4
ATTORNEY'S FEES


In the event that the Executive incurs any attorney's fees in protecting or
enforcing his rights under this Agreement, the Company shall reimburse the
Executive for such reasonable attorneys' fees and for any other reasonable
expenses related thereto. Such reimbursement shall be made within thirty (30)
days following final resolution of the dispute or occurrence giving rise to such
fees and expenses.


ARTICLE 5
WELFARE BENEFIT PLAN EQUIVALENTS


5.1 Continuation of Coverage of Welfare Benefit Plans. If the Executive is
entitled to receive Termination Compensation under this Agreement, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his eligible dependents, for a period of thirty-six (36) months following
the date of termination, each Welfare Benefit Plan in which the Executive was
entitled to participate immediately prior to the date of termination, at the
benefit levels then in effect with the Executive and the Company sharing the
cost of coverage in the same manner as in effect upon the Control Change Date.
In the event that the Executive's continued participation in any such plan is
not permitted thereunder, then the Company shall provide the Executive and his
eligible dependents a benefit substantially similar to and no less favorable
than the benefit provided under such plan immediately prior to such termination
of coverage and the cost to the executive shall not exceed the cost which the
Executive would have incurred had participation in the plan been permitted. At
the termination of any period of coverage provided above, the Executive shall
have the option to have assigned to him, at no cost and no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating
specifically to the Executive. In lieu of being provided with the benefits as
described in the preceding sentence, the Executive may, at the Executive's
election and sole discretion, require the Company to include in the Executive's
Termination Compensation a lump sum amount equal to the value of the benefits
described in the preceding sentence. Notwithstanding the foregoing or the
provisions of Section 5.2 below, the Company shall not be obligated to continue
the Executive's participation in the Simmons First Endorsement Split-Dollar Life
Insurance Program or provide any alternative benefits to such program after
termination of the Executive's employment, except as specifically provided
pursuant to the terms of the program documents governing such program.


4

--------------------------------------------------------------------------------


5.2 Optional Additional Continuation of Coverage. If the Executive is at least
55 years of age when he becomes entitled to receive Termination Compensation,
then after the expiration of the period of extended coverage under the Welfare
Benefit Plans as set forth in Section 5.1 above, the Company shall permit the
Executive, at his option, to further continue participation in any Welfare
Benefit Plan, if such Executive is not then eligible to participate in any other
plan sponsored by the then current employer of the Executive or the Executive's
spouse offering substantially similar benefits. The Executive's continued
participation under this Section 5.2 shall (i) be at the sole cost and expense
of the Executive, and (ii) shall terminate upon the earliest of (A) the
Executive becoming eligible to participate in a plan sponsored by the current
employer of the Executive or the Executive's spouse offering substantially
similar benefits, (B) upon the date that the Executive is no longer eligible to
participate in the Welfare Benefit Plan, or (C) the Executive and the
executive's spouse becoming eligible for Medicare coverage. If the executive
elects this continued coverage, the Company shall use its best efforts to cause
the Welfare Benefit Plan to maintain the eligibility of the Executive to
participate therein or make alternative arrangements to provide the Executive
and his spouse coverage reasonably equivalent to that provided by the Welfare
Benefit Plan at the equivalent cost to the Executive.
 
5.3 Welfare Benefit Plan. The term Welfare Benefit Plan as used in this Article
5 refers to any plan, fund or program as defined under Section 3(1) of the
Employee Retirement Income Security Act ("ERISA"), which has been established
and is maintained by the Company for the purpose of providing its employees or
their beneficiaries, through the purchase of insurance or otherwise, medical,
surgical, hospital care or benefits, or benefits in the event of sickness,
accident, disability or death, provided that such term shall not include the
Simmons First Endorsement Split-Dollar Life Insurance Program.




5

--------------------------------------------------------------------------------


ARTICLE 6
MITIGATION OF PAYMENT


The Company and the Executive agree that, following the termination of
employment by the Executive with Company, the Executive has no obligation to
take any steps whatsoever to secure other employment and such failure by the
Executive to search for or to find other employment upon termination from
Company shall in no way impact the Executive's right to receive payment under
any of the provisions of this Agreement.




ARTICLE 7
DECISIONS BY COMPANY; FACILITY OF PAYMENT


Any powers granted to the Board hereunder may be exercised by a committee,
appointed by the Board, and such committee, if appointed, shall have general
responsibility for the administration and interpretation of this Agreement. If
the Board or the committee shall find that any person to whom any amount is or
was payable hereunder is unable to care for his affairs because of illness or
accident, or has died, then the Board or the committee, if it so elects, may
direct that any payment due him or his estate (unless a prior claim therefore
has been made by a duly appointed legal representative) or any part thereof be
paid or applied for the benefit of such person or to or for the benefit of his
spouse, children or other dependents, an institution maintaining or having
custody of such person, any other person deemed by the Board or committee to be
a proper recipient on behalf of such person otherwise entitled to payment, or
any of them, in such manner and proportion as the Board or committee may deem
proper. Any such payment shall be in complete discharge of the liability of the
Company therefore.


ARTICLE 8
INDEMNIFICATION


The Company shall indemnify the Executive during his employment and thereafter
to the maximum extent permitted by applicable law for any and all liability of
the Executive arising out of, or in connection with, his employment by the
Company or membership on the Board; provided, that in no event shall such
indemnity of the Executive at any time during the period of his employment by
the Company be less than the maximum indemnity provided by the Company at any
time during such period to any other officer or director under an
indemnification insurance policy or the bylaws or charter of the Company or by
agreement.




6

--------------------------------------------------------------------------------


ARTICLE 9
SOURCE OF PAYMENTS; NO TRUST
 
The obligations of the Company to make payments hereunder shall constitute an
unsecured liability of the Company to the Executive. Such payments shall be from
the general funds of the Company, and the Company shall not be required to
establish or maintain any special or separate fund, or otherwise to segregate
assets to assure that such payments shall be made, and neither the Executive nor
his designated beneficiary shall have any interest in any particular asset of
the Company by reason of its obligations hereunder. Nothing contained in this
Agreement shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Company and the Executive or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.
 
ARTICLE 10
SEVERABILITY


All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid by any competent court, this Agreement
shall be interpreted as if such invalid agreements or covenants were not
contained herein.


ARTICLE 11
ASSIGNMENT PROHIBITED


This Agreement is personal to each of the parties hereto, and neither party may
assign nor delegate any of his or its rights or obligations hereunder. Any
attempt to assign any rights or delegate any obligations under this Agreement
shall be void.


ARTICLE 12
NO ATTACHMENT


Except as otherwise provided in this Agreement or required by applicable law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.


ARTICLE 13
HEADINGS


The headings of articles, paragraphs and sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


7

--------------------------------------------------------------------------------



ARTICLE 14
GOVERNING LAW


The parties intend that this Agreement and the performance hereunder and all
suits and special proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of Arkansas, and that in any
action, special proceeding or other proceeding that may be brought arising out
of, in connection with, or by reason of this Agreement, the laws of the State of
Arkansas, shall be applicable and shall govern to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.




ARTICLE 15
BINDING EFFECT


This Agreement shall be binding upon, and inure to the benefit of, the Executive
and his heirs, executors, administrators and legal representatives and the
Company and its permitted successors and assigns.


ARTICLE 16
MERGER OR CONSOLIDATION


The Company will not consolidate or merge into or with another corporation, or
transfer all or substantially all of its assets to another corporation (the
"Successor Corporation") unless the Successor Corporation shall assume this
Agreement, and upon such assumption, the Executive and the Successor Corporation
shall become obligated to perform the terms and conditions of this Agreement.


ARTICLE 17
ENTIRE AGREEMENT


This Agreement expresses the whole and entire agreement between the parties with
referenced to the employment of the Executive and, as of the effective date
hereof, supersedes and replaces any prior employment agreement, understanding or
arrangement (whether written or oral) between the Company and the Executive.
Each of the parties hereto has relied on his or its own judgment in entering
into this Agreement.




ARTICLE 18
NOTICES


All notices, requests and other communications to any party under this Agreement
shall be in writing and shall be given to such party at its address set forth
below or such other address as such party may hereafter specify for the purpose
by notice to the other party:


8

--------------------------------------------------------------------------------





(a) If to the Executive:
Marty Casteel
4620 Stevens Drive
Pine Bluff, Arkansas 71603


(b) If to the Company:
Simmons First National Corporation
Attention: Chairman
501 Main Street
P. O. Box 7009
Pine Bluff, Arkansas 71611


Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 18.




ARTICLE 19
MODIFICATION OF AGREEMENT


No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. No evidence of any waiver of modification
shall be offered or received in evidence at any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The parties
further agree that the provisions of this ARTICLE 19 may not be waived except as
herein set forth.




ARTICLE 20
TAXES


To the extent required by applicable law, the Company shall deduct and withhold
all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by laws to be withheld
from any payments made pursuant to the terms of this Agreement.


ARTICLE 21
RECITALS


The Recitals to this Agreement are incorporated herein and shall constitute an
integral part of this Agreement


9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.



        EXECUTIVE:  
   
   
    By:   /s/ Marty Casteel  

--------------------------------------------------------------------------------

Marty Casteel    

        SIMMONS FIRST NATIONAL CORPORATION  
   
   
    By:   /s/ J. Thomas May  

--------------------------------------------------------------------------------

J. Thomas May, Chairman and CEO    

10

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 